DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election of Species
Applicant's election with traverse of species I, sub-species A, (Claims 1-3, 6-13, and 16-20) in the reply filed on 10/18/2022, is acknowledged. The traversal is on ground(s) that examination of all of the claims 1-20 will not unduly increase the Examiner’s search burden. This is not found persuasive, and it remains the Office' s stance there is a search and/or examination burden for the patentably distinct species as set forth for at least the following reason(s):
Species I is an embodiment wherein an agricultural work machine includes a predictive map generator that generates a functional predictive power characteristic map.
Species II is an embodiment wherein an agricultural work machine includes a predictive machine characteristic map generator that generates a functional predictive machine characteristic map.
The two distinct species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the Office respectfully disagrees with Applicants election with traverse.
Therefore, the requirement is still deemed proper and is therefore made FINAL.



Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 04/20/2021, 04/21/2021, 08/17/2021, 02/21/2022, and 06/30/2022, have been received however only a cursory review over the references was conducted due to the large number of references included on the IDS.
The information disclosure statements (IDS) filed in this case fail to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is not cumulative to information being made of record in the application. It is the Examiners position that the significant number of references submitted for consideration are largely cumulative. Therefore, Examiner requests Applicant to point out any particular references in the IDS which they believe may
be of particular relevance to the instant claimed invention and point out the relevant sections, paragraphs, and sentences from each listed IDS reference to help further prosecution. There is no requirement that applicants explain the materiality of English language references. Furthermore, the cloaking of a clearly relevant reference within a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 133. Significantly, an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed.
Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.G.2d 1801 (N.D. Ind. 1992); Moiins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972).
Request for Information under 37 CFR 1.105
The Office requests the Art Relied Upon for Development of Invention. In response to this requirement, please provide the title, citation and copy of each publication that was relied upon to draft the claimed subject matter. For each publication, please provide a concise explanation of the reliance placed on that publication in distinguishing the claimed subject matter from the prior art.
Furthermore, during search and consideration of the 20 IDS, containing 1532 documents, it is noted by the Office at least 235 documents do not appear to be relative to the agricultural machine or the work machine of this application. The Applicant is requested to reply to the Office each of the paragraph(s) which are relative to each of the following:
US-10890922-B2, US-10740703-B2, US-10677637-B1, US-10631462-B2, US-10521526-B2, US-10426086-B2, US-10408545-B2, US-10398084-B2, US-10314232-B2, US-10317272-B2, US-10254147-B2, US-10231371-B2, US-10209179-B2, US-10178823-B2, US-10152035-B2, US-10143132-B2, US-10091925-B2, US-10064331-B2, US-10019018-B2, US-10015928-B2, US-9984455-B1, US-9933787-B2, US-9928584-B2, US-9915952-B2, US-9903077-B2, US-9829364-B2, US-9810679-B2, US-9723790-B2, US-9694712-B2, US-9675008-B1, US-9563852-B1, US-9532594-B2, US-9529364-B2, US-9497898-B2, US-9485905-B2, US-9457971-B2, US-9326444-B2, US-9301466-B2, US-9188986-B2, US-9179599-B2, US-9173339-B2, US-9127428-B2, US-9043096-B2, US-9002591-B2, US-8962523-B2, US-8942860-B2, US-8671760-B2, US-8662972-B2, US-8606454-B2, US-8488865-B2, US-8338332-B1, US-8332105-B2, US-8329717-B2, US-8252723-B2, US-8060283-B2, US-7993188-B2, US-7915200-B2, US-7827042-B2, US-7798894-B2, US-7733416-B2, US-7703036-B2, US-7687435-B2, US-7628059-B1, US-7557066-B2, US-7255016-B2, US-7211994-B1, US-7073374-B2, US-6932554-B2, US-6846128-B2, US-6838564-B2, US-6834550-B2, US-6735568-B1, US-6729189-B2, US-6687616-B1, US-6681551-B1, US-6604432-B1, US-6591591-B2, US-6539102-B1, US-6505998-B1, US-6451733-B1, US-6431790-B1, US-6380745-B1, US-6374173-B1, US-6204856-B1, US-6188942-B1, US-6004076-A, US-5995859-A, US-5915492-A, US-5899950-A, US-5878821-A, US-5849665-A, US-5841282-A, US-5789741-A, US-5767373-A, US-5606821-A, US-5585626-A, US-5563112-A, US-5416061-A, US-5300477-A, US-5296702-A, US-5250690-A, US-5246915-A, US-5089043-A, US-5059154-A, US-4911751-A, US-4857101-A, US-4687505-A, US-4584013-A, US-4566901-A, US-4527241-A, US-4493726-A, US-4435203-A, US-4360677-A, US-4349377-A, US-4268679-A, US-4183742-A, US-4166735-A, US-4129573-A, US-3856754-A, US-3580257-A, US-3568157-A, ((US-20200133262-A1, US-20200128738-A1, US-20200128740-A1, US-20190335662-A1, US-20190200522-A1, US-20190147249-A1, US-20190057460-A1, US-20190041813-A1, US-20190025175-A1, US-20180317381-A1, US-20180249641-A1, US-20180181893-A1, US-20180092302-A1, US-20180092301-A1, US-20180070534-A1, US-20180054955-A1, US-20180022559-A1, US-20170370765-A1, US-20170270616-A1, US-20170223947-A1, US-20170215330-A1, US-20170192431-A1, US-20170115862-A1, US-20170112061-A1, US-20170112049-A1, US-20170105331-A1, US-20170089741-A1, US-20170086381-A1, US-20170083024-A1, US-20170034997-A1, US-20170013773-A1, US-20160345485-A1, US-20160286724-A1, US-20160286721-A1, US-20160286722-A1, US-20160260021-A1, US-20160247082-A1, US-20160247075-A1, US-20150373902-A1, US-20150276794-A1, US-20150278640-A1, US-20150168187-A1, US-20150049088-A1, US-20140350802-A1, US-20140331631-A1, US-20140324272-A1, US-20140303814-A1, US-20140277960-A1, US-20140121882-A1, US-20140021598-A1, US-20130332003-A1, US-20130319941-A1, US-20130325242-A1, US-20130231823-A1, US-20130210505-A1, US-20130124239-A1, US-20130022430-A1, US-20130019580-A1, US-20120271489-A1, US-20120265412-A1, US-20120143642-A1, US-20110295460-A1, US-20110257850-A1, US-20110227745-A1, US-20110224873-A1, US-20110084851-A1, US-20110056178-A1, US-20110059782-A1, US-20100317517-A1, US-20100285964-A1, US-20100152270-A1, US-20100152943-A1, US-20100137373-A1, US-20090325658-A1, US-20090306835-A1, US-20090074243-A1, US-20080312085-A1, US-20080269052-A1, US-20080030320-A1, US-20070199903-A1, US-20070185749-A1, US-20070021948-A1, US-20060196158-A1, US-20060162631-A1, US-20060058896-A1, US-20060014643-A1, US-20050283314-A1, US-20030229432-A1, US-20030060245-A1, US-20030015351-A1, US-20030014171-A1, US-20020198654-A1, US-20020133309-A1, and US-20020099471-A1.
	The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105  that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105  are subject to the fee and certification requirements of 37 CFR 1.97  where appropriate.  
The Applicant is reminded, the duty of candor and good faith under 37 CFR 1.56 which applies to the applicant’s reply to a requirement for information under 37 CFR 1.105, and requires that the applicant reply to a requirement under 37 CFR 1.105  with information reasonably and readily available.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Specification
The disclosure is objected to because of the following informalities: 
Typographical errors in paragraph 134, line 4, and paragraph 137, lines 4, and 8, “a information map.” 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
	Claims 1-20 are pending. Claims 4-5, and 14-15, have been withdrawn from consideration. Claims 1-3, 6-13, and 16-20, will be examined.  Claims 1, 11, and 19,  are independent claims. This Non-Final Office action is in response to the “Claims” dated 10/08/2020, and “Response to Restriction” dated 10/18/2022.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “a map generator that generates,” and “model generator that generates” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “generator” coupled with functional language “that generates” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4, 6, 8, and 19, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-4, 6, 8, and 19, all recite a/the “map/model generator… that generates.” In the specification paragraphs [0098], and [0123], the “map/model generator… that generates,” is defined as item 212 in FIGS. 4 and 6A. 
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13, and 16-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims 1, 4, 8-12, and 18-19, are rejected under 35 U.S.C. 112(b). The term “value(s)” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Does the “value(s)” relate to a financial worth? Does the “value(s)” relate to a benefit or advantage? Does the “value(s)” relate to a something of high regard? Does the “value(s)” relate to numerical data or alpha numerical data?
For the purpose of examination in this Office Action, the claims 1, 4, 8-12, 18, and 19, have been interpreted as best understood by the Examiner as any numerical data or alpha numerical data information about; a work vehicle, an agricultural crop, or position relative to an agricultural crop.
The claims 2 and 3 are rejected under 35 U.S.C. 112(b). The term “power characteristic” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Does the “power characteristic” relate to ability or capability? Does the “power characteristic” relate to energy produced or horsepower? Does the “power characteristic” relate to an electrical value?
For the purpose of examination in this Office Action, the claims 2, and 3, have been interpreted as best understood by the Examiner as engine horsepower for controlling vehicle or engine speed, propulsion system, and the crop processors.
The dependent claims 2-3, 6-10, 12-13, 16-18, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 11, and 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over DIAZ, US 20160360697, herein further known as Diaz, in view of GALLMEIER, US 20180077865, herein further known as Gallmeier.
	Regarding claim 1, Diaz discloses an agricultural work machine (paragraphs [0003], [0024]) comprising a communication system (paragraphs [0018], [0033], [0035], and claim 14) that receives a prior information map (paragraphs [0021], [0024]) that includes values of a topographic characteristic corresponding to different geographic locations in a field (paragraphs [0017], [0035]); a geographic position sensor that detects a geographic location of the agricultural work machine (paragraphs [0034-0035]); a predictive map generator (paragraph [0036] control unit and processors) that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field (paragraphs [0023], [0035], [0038]) based on the values of the topographic characteristic in the prior information map (paragraphs [0017], [0038]); a controllable subsystem (paragraphs [0023-0027], [0030]); and a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine (paragraph [0038]) and based on the control values in the functional predictive agricultural map (paragraph [0023]).
	However Diaz does not explicitly state an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location and control based on the value of the agricultural characteristic.
	Gallmeier teaches an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location (paragraph [0031]) and control (paragraph [0031], control leaf cutting, and uprooting) based on the value of the agricultural characteristic (paragraphs [0023-0024], [0045]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Diaz by including an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location and control based on the value of the agricultural characteristic as taught by Gallmeier.
One would be motivated to modify Diaz in view of  Gallmeier for the reasons stated in Gallmeier paragraph [0007], a more robust method to reduce time to correctly reposition the vehicle at the beginning of the next row after reaching the end of a row during harvesting, especially for inexperienced drivers.
Additionally, the claimed invention is merely a combination of known elements of a control device for a vehicle adapted for treating a field along a predetermined swath path, and for steering a harvesting vehicle along the rows of a field to be harvested, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 11 can clearly perform on the apparatus of claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Regarding claim 12, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 12 can clearly perform on the apparatus of claim 1. Therefore, claim 12 is rejected under the same rationale as claim 1 above.
Regarding claim 13, the combination of Diaz and Gallmeier disclose all elements of claim 12 above.
Diaz discloses further generating a speed control signal based on the detected geographic location and the functional predictive agricultural map (paragraph [0035]); and controlling the controllable subsystem based on the speed control signal to control a speed of the agricultural work machine (paragraphs [0023-0027]).
Claims 2-3, 6-7, and 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Diaz and Gallmeier, in view of WATT, US 5995895, herein further known as Watt.
	Regarding claim 2, the combination of Diaz and Gallmeier disclose all elements of claim 1 above.
	However, Diaz does not explicitly state a predictive power characteristic map generator that generates a functional predictive power characteristic map that maps predictive power characteristics of the agricultural work machine to the different geographic locations in the field.
	Watt teaches a predictive power characteristic map generator (column 17, lines 47-53]) that generates a functional predictive power characteristic map that maps predictive power characteristics of the agricultural work machine to the different geographic locations in the field (column 3, lines 23-52, and column 17, line 47 through column 18, line 24, see also at least FIG. 15).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Diaz by including a predictive power characteristic map generator that generates a functional predictive power characteristic map that maps predictive power characteristics of the agricultural work machine to the different geographic locations in the field as taught by Watt.
One would be motivated to modify Diaz in view of  Watt for the reasons stated in Watt column 1, by using a more robust method to generate control signals based upon anticipated conditions ahead of the vehicle and system able to respond to varying conditions along a course of travel.
Additionally, the claimed invention is merely a combination of known elements of control systems for controlling a vehicle system at least partly in response to an anticipated condition along a course of travel, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Diaz and Gallmeier disclose all elements of claim 2 above.
	However, Diaz does not explicitly state the predictive power characteristic map generator generates the functional predictive power characteristic map that maps predictive power characteristics of the propulsion system of the agricultural work machine.
Watt teaches the predictive power characteristic map generator (column 17, lines 47-53]) generates the functional predictive power characteristic map that maps predictive power characteristics  (column 3, lines 23-52, and column 17, line 47 through column 18, line 24, see also at least FIG. 15) of the propulsion system of the agricultural work machine column 1, lines 55-57, column 13, lines 32-35).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Diaz by including the predictive power characteristic map generator generates the functional predictive power characteristic map that maps predictive power characteristics of the propulsion system of the agricultural work machine as taught by Watt.
One would be motivated to modify Diaz in view of  Watt for the reasons stated in Watt column 1, by using a more robust method to generate control signals based upon anticipated conditions ahead of the vehicle and system able to respond to varying conditions along a course of travel.
Additionally, the claimed invention is merely a combination of known elements of control systems for controlling a vehicle system at least partly in response to an anticipated condition along a course of travel, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Diaz and Gallmeier disclose all elements of claim 1 above.
Diaz discloses further a predictive operator command map generator (paragraph [0036] control unit and processors) that generates a functional predictive operator command map that maps predictive operator commands (paragraphs [0020-0022]) to the different geographic locations in the field (paragraphs [0024], [0035]).
Regarding claim 7, the combination of Diaz and Gallmeier disclose all elements of claim 6 above.
Diaz discloses further a settings controller that generates an operator command control signal (paragraph [0023]) indicative of a predictive operator command (paragraphs [0020-0022]), based on the detected geographic location (paragraphs [0017], [0035]) and the functional predictive operator command map (paragraphs [0020-0022]), and controls the controllable subsystem (paragraphs [0023-0027]) based on the operator command control signal to execute the operator command (paragraph [0023]).
Regarding claim 16, all limitations have been examined with respect to the apparatus in claim 6. The method/steps taught/disclosed in claim 16 can clearly perform on the apparatus of claim 6. Therefore, claim 16 is rejected under the same rationale as claim 6 above.
Regarding claim 17, all limitations have been examined with respect to the apparatus in claim 7. The method/steps taught/disclosed in claim 17 can clearly perform on the apparatus of claim 7. Therefore, claim 17 is rejected under the same rationale as claim 7 above.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Diaz and Gallmeier, in view of MISSOTTEN et al., US 9008918, herein further known as Missotten.
Regarding claim 8, the combination of Diaz and Gallmeier disclose all elements of claim 1 above including a predictive model generator (Diaz, paragraph [0036], control unit and processors) and prior information map  (paragraphs [0021], [0024]) and (paragraphs [0017], [0038]).
However Diaz does not explicitly state a predictive model generator generates a predictive agricultural model that models a relationship between the topographic characteristic and the agricultural characteristic based on a value of the topographic characteristic in the prior information map at the geographic location and a value of the agricultural characteristic detected by the in-situ sensor at the geographic location, wherein the predictive map generator generates the functional predictive agricultural map based on the values of the topographic characteristic in the prior information map and based on the predictive agricultural model.
Missotten teaches a predictive model generator generates (column 4, lines 15-22, CPU and control program) a predictive agricultural model (column 4, lines 23-50, and column 7, lines 35-40) that models a relationship between the topographic characteristic and the agricultural characteristic (column 7, lines 41-44) based on a value of the topographic characteristic (column 7, line 4) at the geographic location (column 2, lines 44-47, column 4, lines 23-31, and column 7, lines 32-39, specific location in the field) and a value of the agricultural characteristic detected by the in-situ sensor (column 4, lines 50-55) at the geographic location (column 2, lines 44-47, column 4, lines 23-31, and column 7, lines 32-39, specific location in the field), wherein the predictive map generator generates the functional predictive agricultural map based on the values of the topographic characteristic and based on the predictive agricultural model (column 9, lines 1-45).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Diaz by including a predictive model generator generates a predictive agricultural model that models a relationship between the topographic characteristic and the agricultural characteristic based on a value of the topographic characteristic in the prior information map at the geographic location and a value of the agricultural characteristic detected by the in-situ sensor at the geographic location, wherein the predictive map generator generates the functional predictive agricultural map based on the values of the topographic characteristic in the prior information map and based on the predictive agricultural model as taught by Missotten.
One would be motivated to modify Diaz in view of  Missotten for the reasons stated in Missotten column 1, a more robust method and control system to anticipate the crop condition, just like an experienced operator would, and make a visual assessment of the condition in terms of, for example, crop density in front of the machine and/or farmland slope, and act upon it.
Additionally, the claimed invention is merely a combination of known elements of control of agricultural vehicle systems based on location coordinates and field characteristics collected from an already worked area during a previous pass, predicting which working conditions the agricultural vehicle system will encounter while working a next pass in the field,  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, all limitations have been examined with respect to the apparatus in claim 8. The method/steps taught/disclosed in claim 18 can clearly perform on the apparatus of claim 8. Therefore, claim 18 is rejected under the same rationale as claim 8 above.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Diaz and Gallmeier, in view of DIEKHANS et al., US 20100217516, herein further known as Diekhans.
Regarding claim 9, the combination of Diaz and Gallmeier disclose all elements of claim 1 above.
Diaz discloses further an operator interface controller that generates a user interface map representation (paragraphs [20-21], [0024]) of the functional predictive agricultural map (paragraph [0023]), the user interface map representation comprising a field portion (paragraph [0020]) 
However Diaz does not explicitly state one or more markers indicating the predictive control values at one or more geographic locations on the field portion.
Diekhans teaches one or more markers indicating the predictive control values at one or more geographic locations on the field portion (paragraph [0043-0045]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Diaz by including one or more markers indicating the predictive control values at one or more geographic locations on the field portion as taught by Diekhans.
One would be motivated to modify Diaz in view of  Diekhans for the reasons stated in Diekhans paragraph [0007], a more robust system and method for generating a reference driving track that fully relieves the operator of the task of selecting a reference driving track from a starting route he has driven, or to at least support him in this task.
Additionally, the claimed invention is merely a combination of known elements of generating at least one driving track for the automatic route planning of an agricultural vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, the combination of Diaz and Gallmeier disclose all elements of claim 9 above.
Diaz discloses further the operator interface controller generates the user interface map representation (paragraphs [20-21], [0024]) to include an interactive display portion (paragraph [0022]) that displays a value display portion indicative of a selected value (paragraphs [0020], [0022]), an interactive threshold display portion indicative of an action threshold (paragraph [0035]), and an interactive action display portion (paragraph [0022]) indicative of a control action to be taken (paragraph [0020], real-time feedback of combine navigation) when one of the predictive control values satisfies the action threshold in relation to the selected value (paragraph [0035]), the control system generating the control signal to control the controllable subsystem  (paragraph [0038]) based on the control action (paragraph [0022]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz, in view Gallmeier, further in view of Missotten.
Regarding claim 19, Diaz discloses an agricultural work machine (paragraphs [0003], [0024]) comprising a communication system (paragraphs [0018], [0033], [0035], and claim 14) that receives a prior information map (paragraphs [0021], [0024]) that includes values of a topographic characteristic corresponding to different geographic locations in a field (paragraphs [0017], [0035]); a geographic position sensor that detects a geographic location of the agricultural work machine (paragraphs [0034-0035]); a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field (paragraphs [0023], [0035], [0038]) based on the values of the topographic characteristic in the prior information map (paragraphs [0017], [0038]); a controllable subsystem (paragraph [0030]); a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine (paragraph [0038]) and based on the control values in the functional predictive agricultural map (paragraph [0023]).
However Diaz does not explicitly state an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location; a predictive model generator generates a predictive agricultural model that models a relationship between the topographic characteristic and the agricultural characteristic based on a value of the topographic characteristic in the prior information map at the geographic location and a value of the agricultural characteristic detected by the in-situ sensor at the geographic location
Gallmeier teaches an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location (paragraph [0031]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Diaz by including an in-situ sensor that detects a value of an agricultural characteristic corresponding to the geographic location as taught by Gallmeier.
One would be motivated to modify Diaz in view of  Gallmeier for the reasons stated in Gallmeier paragraph [0007], a more robust method to reduce time to correctly reposition the vehicle at the beginning of the next row after reaching the end of a row during harvesting, especially for inexperienced drivers.
Additionally, the claimed invention is merely a combination of known elements of a control device for a vehicle adapted for treating a field along a predetermined swath path, and for steering a harvesting vehicle along the rows of a field to be harvested, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Missotten teaches a predictive model generator generates (column 4, lines 15-22, CPU and control program) a predictive agricultural model (column 4, lines 23-50, and column 7, lines 35-40) that models a relationship between the topographic characteristic and the agricultural characteristic (column 7, lines 41-44) based on a value of the topographic characteristic (column 7, line 4) at the geographic location (column 2, lines 44-47, column 4, lines 23-31, and column 7, lines 32-39, specific location in the field) and a value of the agricultural characteristic detected by the in-situ sensor (column 4, lines 50-55) at the geographic location (column 2, lines 44-47, column 4, lines 23-31, and column 7, lines 32-39, specific location in the field), wherein the predictive map generator generates the functional predictive agricultural map based on the values of the topographic characteristic and based on the predictive agricultural model (column 9, lines 1-45).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Diaz by including a predictive model generator generates a predictive agricultural model that models a relationship between the topographic characteristic and the agricultural characteristic based on a value of the topographic characteristic in the prior information map at the geographic location and a value of the agricultural characteristic detected by the in-situ sensor at the geographic location, wherein the predictive map generator generates the functional predictive agricultural map based on the values of the topographic characteristic in the prior information map and based on the predictive agricultural model as taught by Missotten.
One would be motivated to modify Diaz in view of  Missotten for the reasons stated in Missotten column 1, a more robust method and control system to anticipate the crop condition, just like an experienced operator would, and make a visual assessment of the condition in terms of, for example, crop density in front of the machine and/or farmland slope, and act upon it.
Additionally, the claimed invention is merely a combination of known elements of control of agricultural vehicle systems based on location coordinates and field characteristics collected from an already worked area during a previous pass, predicting which working conditions the agricultural vehicle system will encounter while working a next pass in the field,  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, the combination of Diaz, Gallmeier, and Missotten, disclose all elements of claim 19 above.
Diaz discloses further the control system comprises at least one of: a feed rate controller that generates a feed rate control signal based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the feed rate control signal to control a feed rate of material through the agricultural work machine; a settings controller (paragraph [0023])  that generates a speed control signal (paragraph [0030]) based on the detected geographic location (paragraphs [0034-0035]) and the functional predictive agricultural map (paragraphs [0023], [0035], [0038]) and controls the controllable subsystem (paragraphs [0023-0027], [0030]) based on the speed control signal to control a speed (paragraph [0030]) of the agricultural work machine  (paragraphs [0003], [0024]); and a settings controller that generates an operator command control signal indicative of a predicted operator command based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the operator command control signal to execute the operator command.
Conclusion
The prior art made of record attached PTO 892 form, and not relied upon is considered pertinent to applicant's disclosure as described below. Prior art Hale, US 6119442, relates to agricultural combines including a control system for automatically adjusting settings of various crop processing systems of the combine in response to crop image signals generated by a machine vision apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669

/JESS WHITTINGTON/            Examiner, Art Unit 3669